DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed on April 15, 2021, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 
Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1-6 are allowable.
b.	The following is an Examiner's Statement of Reasons for Allowance:  Claims 1-6 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches the image processing apparatus and the control method of an image processing apparatus for setting a property to a scanned image obtained by scanning a document, the image processing apparatus comprising a user interface having a touch panel, the apparatus and the control method comprising means for and steps of:

character string is input in the input field, a first character string corresponding to the selected one character area into the input field;
controlling to add, in a case where the user selects one character area from among the detected character areas in the displayed scanned image and where one or more second character strings other than the first character string corresponding to the selected one character area are already input in the input field, both of a separator and the first character string corresponding to the selected one character area to the one or more second character strings inputted in the input field; and
controlling to delete, in a case where the user selects one character area from among the detected character areas in the displayed scanned image and where
one or more character strings including the first character string corresponding to the selected one character area are already input in the input field, the first character string corresponding to the selected one character area from the one or more character strings being inputted in the input field.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Kobayashi (US Publication No. 2020/0314250) discloses an image processing apparatus with a display unit to display one or more character strings intended to be used by the user to input in a scanned document.  Kobayashi teaches a one-touch transmission scan setting screen (Fig.5) for displaying character strings input fields (Fig.6).  Kobayashi fails to teach different cases when there is one or more second character strings other than the first character string in the input field.
	b. Matsumoto (US Publication No. 2019/0228220) discloses an apparatus for determining whether or not new scanned image data is similar to past scanned image data based on character string areas and specifies a character string area for setting information to the new scanned image.  Matsumoto discloses the adding of the character string in the input field but fails to teach the adding of the first in a character string areas having one or more second character strings in the input field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



May 7, 2021